                  Case 20-10028-LSS             Doc 2      Filed 01/06/20        Page 1 of 51




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
PADDOCK ENTERPRISES, LLC                                     : Case No. 20-_______ (_____)
                                                             :
                    Debtor.1                                 :
                                                             :
------------------------------------------------------------ x

                DECLARATION OF DAVID J. GORDON, PRESIDENT
            AND CHIEF RESTRUCTURING OFFICER OF THE DEBTOR, IN
          SUPPORT OF CHAPTER 11 PETITION AND FIRST DAY PLEADINGS

         I, David J. Gordon, pursuant to 28 U.S.C. § 1764, hereby declare that the following is true

and correct to the best of my knowledge, information, and belief:

         1.       I am the President and Chief Restructuring Officer of Paddock Enterprises, LLC

(the “Debtor”). The Debtor is organized under the laws of the state of Delaware. I own and

operate a management services business, DJG Services, LLC (“DJG”), through which I began

working with the Debtor and its affiliates (collectively, the “Company”) as a real estate consultant

in November 2019. Pursuant to a consulting contract between DJG and the Debtor’s predecessor,

I have served as President and Chief Restructuring Officer of the Debtor since December 18, 2019.

I am also the President and own 50% of DJO Services, LLC (“DJO”). DJO owns the equity

interest in a number of currently non-operating companies that face asbestos personal injury

litigation and provides management services to each of them. In addition, I am the President of

Fraser Boiler Service, Inc., which is the Debtor in a chapter 11 case involving asbestos mass tort

and related insurance issues, which is currently pending in the Western District of Washington. In




1
    The last four digits of the Debtor’s federal tax identification number are 0822. The Debtor’s mailing address is
    One Michael Owens Way, Perrysburg, Ohio 43551.



US-DOCS\111491121RLF1 22687898v.1
                 Case 20-10028-LSS        Doc 2       Filed 01/06/20   Page 2 of 51




my personal capacity, I serve as Liquidating Trustee to the Oakfabco Liquidating Trust, as an

independent director for two other companies, and as Director of Insurance and Litigation for a

regional contractor in the Northwest. Prior to starting DJO in 2015, I served as a vice president,

and then President and Chief Executive Officer (“CEO”) of The Flintkote Company (“Flintkote”)

from 2000-2017, including through its chapter 11 bankruptcy. In my capacity as CEO of Flintkote,

I also served as the CEO of the Plant Insulation Company from 2007-2012, including through its

chapter 11 bankruptcy. I also currently serve as the trustee for the Flintkote Trust. From 1997-

2003, I served in various capacities for Flintkote’s ultimate parent, Imasco Holdings Group, Inc.,

including as the President of Roy Rogers Restaurants and as President of MRO Mid-Atlantic

Restaurants. Prior to that time, I served in senior counsel positions for Hardee’s Food Systems,

Inc. from 1987-1997 and Burger King Corporation from 1980-1987. I am authorized to submit

this declaration (the “First Day Declaration”) on behalf of the Debtor.

        2.       I am responsible for overseeing the day-to-day operations of the Debtor, as well as

developing and managing the real estate business of its wholly owned, non-Debtor subsidiary,

Meigs Investments, LLC (“Meigs”). As a result of my experience with the Debtor, my review of

public and non-public documents (including the Debtor’s books and records), and my discussions

with members of the Company’s management team, I am generally familiar with the Debtor’s

business, financial condition, policies and procedures, day-to-day operations, and books and

records. Except as otherwise noted, I have personal knowledge of the matters set forth herein or

have gained knowledge of such matters from Company employees, Company documents and/or

the Debtor’s professionals. If called upon to testify, I would testify competently to the facts set

forth in this First Day Declaration.




                                                  2
US-DOCS\111491121RLF1 22687898v.1
                 Case 20-10028-LSS        Doc 2       Filed 01/06/20   Page 3 of 51




        3.       On the date hereof (the “Petition Date”), the Debtor filed a voluntary petition for

relief under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101-1330, as amended

(the “Bankruptcy Code”), in the United States Bankruptcy Court for the District of Delaware (the

“Court”). The Debtor will continue to operate its business and manage its property as debtor-in-

possession.

        4.       I submit this First Day Declaration on behalf of the Debtor in support of the

Debtor’s (a) voluntary petition for relief and (b) “first-day” pleadings, which are being filed

concurrently herewith (collectively, the “First Day Pleadings”). I have reviewed the Debtor’s

petition and the First Day Pleadings, or have otherwise had their contents explained to me, and it

is my belief that the relief sought therein is essential to avoid immediate and irreparable harm to

the Debtor and to successfully maximize the value of the Debtor’s estate. References to the

Bankruptcy Code, the chapter 11 process, and related legal matters are based on my understanding

of such matters in reliance on explanations provided by, and the advice of, counsel.

        5.       The primary purpose of this case (the “Chapter 11 Case”) is to address and

comprehensively resolve the Debtor’s legacy asbestos-related liabilities, which arise out of the

production and distribution of certain asbestos-containing products by a former business unit of

the Debtor’s predecessor from 1948 to 1958, when that business unit was sold. The Debtor intends

to achieve this goal by promptly negotiating—and ultimately confirming—a plan of reorganization

pursuant to sections 524(g) and 1129 of the Bankruptcy Code. The Debtor believes that creation

of a section 524(g) trust would be the fairest and most expeditious way for the Debtor to ensure

that holders of current and future Asbestos Claims (as defined below) are treated in a fair and just

manner. The Debtor is confident that the tools and protections available in chapter 11 will facilitate

negotiations that will ultimately result in a court-approved plan.



                                                  3
US-DOCS\111491121RLF1 22687898v.1
                      Case 20-10028-LSS         Doc 2       Filed 01/06/20    Page 4 of 51




             6.       Part I of this First Day Declaration describes the Debtor’s historical asbestos-related

     liabilities and the events leading to the filing of this Chapter 11 Case. Part II provides an overview

     of the Debtor’s relevant corporate history and attributes, including the corporate modernization

     that it consummated on December 26-27, 2019. Part III sets forth relevant facts in support of the

     First Day Pleadings.

I.           THE DEBTOR’S ASBESTOS-RELATED LIABILITIES AND EVENTS LEADING
             TO THE FILING OF THE CHAPTER 11 CASE

             A.       The Debtor’s Limited Asbestos Operations and Ongoing Claiming Activity

             7.       The Debtor is the successor-by-merger to Owens-Illinois, Inc., which previously

     served as the ultimate parent of the Company. The Debtor is annually subject to hundreds of

     claims and lawsuits alleging personal injuries and death from exposure to asbestos (“Asbestos

     Claims”) contained in products manufactured under the “Kaylo” brand between 1948 and 1958,

     which were primarily pipe covering and block insulation products. These products contained

     either chrysotile or amosite asbestos fibers, depending on the year of manufacture, and had

     extremely limited applications, such as for high temperature piping in large industrial settings. As

     discussed further below, the Debtor’s predecessor sold its entire Kaylo business to Owens Corning

     Fiberglass Corporation (“Owens Corning”) in 1958 and has not manufactured or sold any Kaylo

     products since then. No other entities within the Company were ever involved in the production

     or sale of Kaylo products.

             8.       In April 1953, the Debtor’s predecessor entered into a five-year sales agreement

     covering Kaylo products with Owens Corning, which then began distributing the product line.

     Owens Corning subsequently purchased the Kaylo business in its entirety in April 1958 and, upon

     information and belief, owned and exclusively operated it until 1972. Owens Corning filed for

     chapter 11 protection in October of 2000 and confirmed its plan of reorganization with a section


                                                        4
     US-DOCS\111491121RLF1 22687898v.1
                 Case 20-10028-LSS        Doc 2       Filed 01/06/20   Page 5 of 51




524(g) trust in September of 2006. The Owens Corning 524(g) trust has been making payments

on account of Kaylo-related asbestos claims since then.

        9.       Despite having only produced Kaylo products for a fraction of the total production

window, the Debtor continues to fund an outsized share of tort recoveries. This situation arises in

part because the section 524(g) trust system operates independently of the tort system, which

allows for plaintiffs to recover from defendants in the tort system, collect their full damages, and

then collect significant damages from trusts based on evidence they subsequently submit, even

when it alleges exposure to the same product. It also arises because the cost of defending asbestos

claims in the tort system has risen. The Debtor currently has approximately 900 personal injury

lawsuits pending against it throughout the country, many of which are currently dormant in status.

These lawsuits typically allege various theories of liability, including negligence, gross negligence

and strict liability, and seek compensatory and, in some cases, punitive damages. Each lawsuit

requires the Debtor to incur a range of tens to hundreds of thousands of dollars or more in

attorneys’ fees and costs alone.

        10.      In contrast to many other companies’ pure litigation approach, however, most

Asbestos Claims are presented to the Debtor through a variety of administrative claims-handling

agreements (“Administrative Claims Agreements”). The Company long believed that it and its

various stakeholders were best served by proactively managing its asbestos-related liabilities

outside of the tort system through such agreements. This strategy has historically allowed the

Debtor more predictability in managing risk and its annual asbestos-related financial obligations.

However, the Company’s ability to reasonably estimate and reserve for the Debtor’s asbestos-

related tort expenditures has been significantly affected by, among other factors, changes in

claiming patterns; changes in the law, procedure, and asbestos docket management; and pressure



                                                  5
US-DOCS\111491121RLF1 22687898v.1
                 Case 20-10028-LSS        Doc 2       Filed 01/06/20   Page 6 of 51




on settlement values driven by co-defendant bankruptcies, adverse tort system developments, and

the Debtor’s status as one of the only remaining solvent “amosite” defendants. These factors have

also made Administrative Claims Agreements—at least on existing payment terms—difficult to

maintain, and therefore less reliable to the Debtor.

        11.      The Company has for many years conducted an annual comprehensive legal review

of its asbestos-related tort expenditures in connection with finalizing its annual results of

operations in its public filings. Beginning in 2003, the Company had been estimating its asbestos-

related tort expenditures based on an analysis of how far in the future it could reasonably estimate

the number of claims it would receive, which was several years. In April 2016, the Company

adjusted its method for estimating its future asbestos-related tort expenditures in compliance with

accounting standards codification (“ASC”) 450, Contingencies. With the assistance of an external

consultant, and utilizing a model with actuarial inputs, the Company developed a new method for

reasonably estimating its total asbestos-related tort expenditures, which made several adjustments

to consider the probable losses for Asbestos Claims not yet asserted, as well as related costs it

could properly include in its estimate.

        12.      Although the Company did not record any additional asbestos-related charges at

the end of 2016 or 2017, as of December 31, 2018, the revised methodology led the Company to

(i) conclude that a charge of $125 million was necessary, which produced a year-end accrual of

$602 million for reasonably probable asbestos-related tort expenditures and (ii) estimate that

reasonably possible losses could result in asbestos-related tort expenditures up to $722 million

(both stated in nominal dollars). The Debtor believes that, although the established reserves are

appropriate under ASC 450, its ultimate asbestos-related tort expenditures cannot be known with

certainty because, among other reasons, the litigation environment in the tort system has



                                                  6
US-DOCS\111491121RLF1 22687898v.1
                 Case 20-10028-LSS        Doc 2       Filed 01/06/20   Page 7 of 51




deteriorated generally for mass tort defendants and Administrative Claims Agreements are

becoming less reliable.

        13.      What is certain is the incredible disparity between what the Debtor has historically

paid, and is now being asked to pay, for Asbestos Claims, given the extent of its historical asbestos-

related operations. As of September 30, 2019, the Debtor had disposed of over 400,000 Asbestos

Claims, and had incurred gross expense of approximately $5 billion for asbestos-related costs. In

contrast, its total Kaylo sales for the 10-year period in which it sold the product were approximately

$40 million. Asbestos-related cash payments for 2018, 2017, and 2016 alone were $105 million,

$110 million, and $125 million, respectively. Although these cash payments show a modest

decline, the overall volume and claimed value of Asbestos Claims asserted against the Debtor has

not declined in proportion to the facts that (i) over 60 years have passed since the Debtor exited

the Kaylo business, (ii) the average age of the vast majority of its claimants is now over 83 years

old, (iii) these demographics produce increasingly limited opportunities to demonstrate legitimate

occupational Kaylo exposures, and (iv) other recoveries are available from trusts established by

other asbestos defendants. Rather, increasing settlement values have been demanded of the

Debtor. And because the Debtor has settled or otherwise exhausted all insurance that might cover

Asbestos Claims, it must satisfy all asbestos-related expenses out of Company cash flows.

        14.      For years, the Debtor has paid more for its Asbestos Claims than its industry peers

whose liabilities are paid by section 524(g) trusts. This is principally due to the inherent

differences between the tort system and section 524(g) trust distribution procedures.            The

procedural and legal differences even among different jurisdictions in the tort system—such as

joint-and-several liability—allow these disparities to exist in the extreme, which usually results in




                                                  7
US-DOCS\111491121RLF1 22687898v.1
                 Case 20-10028-LSS         Doc 2       Filed 01/06/20   Page 8 of 51




the Debtor paying different claim amounts to otherwise similarly-situated plaintiffs. This situation

is neither fair to the Company and its stakeholders nor to asbestos claimants.

        15.      The Debtor remains committed—as it has since the first Asbestos Claim brought

against it—to fairly and equitably compensating claimants who are ill and have legitimate

exposure to Kaylo products that the Debtor’s predecessor last manufactured more than 60 years

ago. However, because the Company continues to face claims that increase in value, despite the

fact that one would reasonably expect claims arising from the relevant manufacturing period to

tail off and become more difficult to prove, the Debtor has concluded—consistent with the

Company’s overall strategy of rationalizing and streamlining expenses—that the best path for

fairness, certainty, and finality is only available through this Chapter 11 Case.

        B.       Engagement of Professionals

        16.      In order to explore potential alternatives to the status quo, the Debtor engaged its

outside counsel, Latham & Watkins LLP (“Latham”), to assist it in evaluating a number of

strategic options. It also retained Bates White LLC (“Bates White”) to provide estimation-related

guidance with respect to its Asbestos Claims. The Debtor believes that guidance from both Latham

and Bates White will assist it in reaching a consensual resolution in this Chapter 11 Case.

        17.      As part of this exploratory effort and to facilitate the implementation of a potential

chapter 11 strategy if and when authorized to do so, the Debtor also entered into an engagement

letter with James L. Patton, Jr. of Young, Conaway, Stargatt & Taylor, LLP (“Young Conaway”)

on October 30, 2019 to serve as a proposed future claims representative (the “Proposed FCR”) to

represent the interests of individuals who may assert Asbestos Claims in the future. The Debtor

chose the Proposed FCR after interviewing and considering several qualified candidates,

ultimately selecting James Patton based upon his qualifications and experience. The Proposed

FCR retained Young Conaway as counsel and Ankura Consulting Group LLC as claims analyst to

                                                   8
US-DOCS\111491121RLF1 22687898v.1
                 Case 20-10028-LSS        Doc 2       Filed 01/06/20   Page 9 of 51




provide advice in connection with such representation. Together with his advisors, the Proposed

FCR initiated an extensive diligence process into the Debtor’s Asbestos Claims, subject to a

confidentiality agreement. The Debtor has worked constructively with the Proposed FCR and his

advisors throughout this process by producing over 1,600 pages of documents and written

responses to his information requests, as well as by attending in-person and telephonic diligence

meetings, among other things.

        18.      The Debtor intends to seek the appointment of Mr. Patton as the future claimants’

representative in connection with this Chapter 11 Case. Given the knowledge of the Debtor’s

business and Asbestos Claims that Mr. Patton has gained during the prepetition diligence process,

the Debtor believes his appointment will result in efficiencies that benefit creditors and the estate.

        C.       Ultimate Decision to File for Chapter 11

        19.      Managing Asbestos Claims has always been a mix of legal art and science and

something on which the Debtor has prided itself. The laws and the circumstances, however, have

changed over time and the Debtor is no longer confident that it can appropriately and reliably

manage these claims outside of a chapter 11 process. In contrast, the large number of asbestos

defendants that have successfully navigated chapter 11 and confirmed section 524(g) plans (none

of whom exited asbestos-related manufacturing over 60 years ago or have the Debtor’s uniquely

limited cohort of claimants) leads the Debtor to be confident that it too can reach a successful

resolution as to its Asbestos Claims in chapter 11.

        20.      Thus, after extensive discussions with its advisors, the Debtor determined that

commencement of this Chapter 11 Case would best position it to obtain certainty and finality in

its funding obligations, in a manner that is fair and just to current and future asbestos claimants,

and is in the best interests of the Debtor’s estate and stakeholders. Accordingly, on January 5,

2020, the Debtor’s board of managers authorized the filing of this Chapter 11 Case.

                                                  9
US-DOCS\111491121RLF1 22687898v.1
                      Case 20-10028-LSS        Doc 2    Filed 01/06/20     Page 10 of 51




              21.      Based on my experience, I believe that chapter 11 provides the only avenue for all

      of the Asbestos Claims asserted, and to be asserted, against the Debtor to be comprehensively

      addressed in a single forum under a process that fosters integrity through application of the rules

      of evidence and the rule of law. It will avoid the unending process inherent in the state court

      system and, perhaps more importantly, avoid the risk that some claimants who are otherwise

      similarly-situated may fare better than others, based only on when their claim is asserted, where,

      and by which law firm. In short, chapter 11 will provide the Debtor with the statutory framework

      and tools necessary to finally and fairly resolve its liability for Asbestos Claims, while unlocking

      the growth potential for the Company and its businesses, and for the benefit of all stakeholders.

II.           THE DEBTOR’S RELEVANT CORPORATE HISTORY AND ATTRIBUTES

              A.       The Debtor’s Organizational Structure

              22.      There is one Debtor in this case. The Debtor was incorporated in Delaware in 2019

      and maintains its headquarters in Perrysburg, Ohio. The Debtor has one operating subsidiary,

      Meigs. As shown in the simplified corporate organization chart attached as Exhibit A and as

      described in further detail below, the Debtor is a direct, wholly owned subsidiary of O-I Glass,

      Inc. (“Current Parent”). Current Parent is a public company with shares traded on the New York

      Stock Exchange. Current Parent holds 100% of the interests in Owens-Illinois Group, Inc. (“O-I

      Group”), which in turn directly or indirectly holds all of the Company’s subsidiaries other than

      the Debtor and Meigs.

              23.      The Company is the largest manufacturer of glass container products in the world,

      with 78 glass manufacturing plants in 23 countries. The Company’s principal product lines are

      glass containers for alcoholic beverages, including beer, flavored malt beverages, spirits and wine,

      a variety of food items, soft drinks, teas, juices and pharmaceuticals. The Company’s segments

      include Europe, the Americas and Asia Pacific. It also provides engineering support for its glass

                                                       10
      US-DOCS\111491121RLF1 22687898v.1
                Case 20-10028-LSS         Doc 2     Filed 01/06/20      Page 11 of 51




manufacturing operations through facilities located in the United States, Australia, France, Poland

and Peru. As of December 31, 2019, the Company employed approximately 27,500 individuals

worldwide.

        B.       Corporate Modernization Transaction

        24.      Recognizing that, within its corporate structure, the Company’s asbestos-related

liability was located at the level of the Debtor’s predecessor, Owens-Illinois, Inc., the Company

underwent a corporate restructuring pursuant to section 251(g) of the Delaware General

Corporation Law (the “Corporate Modernization Transaction”) in December 2019.                      The

Company undertook the Corporate Modernization Transaction to structurally separate the legacy

liabilities of the Debtor’s predecessor, Owens-Illinois, Inc., from the active operations of Owens-

Illinois, Inc.’s subsidiaries, while fully maintaining the Debtor’s ability to access the value of those

operations to support its legacy liabilities.     I understand that, as a result of the Corporate

Modernization Transaction, Owens-Illinois, Inc. ceased to exist for corporate purposes under

Delaware law and two new entities were created: (i) the Debtor, into which Owens-Illinois, Inc.

merged, and (ii) Current Parent, which became the Company’s new publicly traded parent. I

understand that, for all U.S. federal tax purposes, Current Parent is treated as a continuation of

Owens-Illinois, Inc. In addition, (x) certain assets of Owens-Illinois, Inc., which became assets of

the Debtor as a matter of law upon the Merger (as defined below), were distributed as a dividend

to Current Parent, (y) certain obligations of Owens-Illinois, Inc., which became obligations of the

Debtor by operation of Delaware law upon the Merger, were assumed by Current Parent, and (z)

Debtor and Current Parent entered into a Support Agreement and a Services Agreement providing

the Debtor with corporate and other shared services. These steps are further described below.

        25.      First, Owens-Illinois, Inc. undertook a holding company reorganization under the

General Corporation Law of the State of Delaware, pursuant to which Owens-Illinois, Inc. formed

                                                  11
US-DOCS\111491121RLF1 22687898v.1
                Case 20-10028-LSS        Doc 2     Filed 01/06/20   Page 12 of 51




Current Parent as a direct, wholly owned subsidiary. Current Parent then formed the Debtor to

serve as a merger subsidiary. Pursuant to an agreement and plan of merger (the “Merger

Agreement”), Owens-Illinois, Inc. merged with and into the Debtor, with the assets and liabilities

of Owens-Illinois, Inc. vesting in the Debtor as the surviving entity (the “Merger”) by operation

of Delaware law. Upon the effectiveness of the Merger, each share of Owens-Illinois, Inc. stock

held immediately prior to the Merger automatically converted into a right to receive an equivalent

corresponding share of Current Parent stock, having the same designations, rights, powers and

preferences and the qualifications, limitations, and restrictions as the corresponding share of

Owens-Illinois, Inc. stock being converted. After the Corporate Modernization Transaction,

Owens-Illinois, Inc.’s stockholders became stockholders of Current Parent.

        26.      In connection with the modernization, the Debtor distributed all of the shares of

capital stock of O-I Group to Current Parent, and entered into an Assumption and Assignment

Agreement through which certain contracts of Owens-Illinois, Inc. (including employee benefits

plans) that the Debtor succeeded to as a result of the Merger by operation of Delaware law, were

assigned to Current Parent (the “Distribution”). In connection with and prior to the Distribution,

Current Parent entered into the Support Agreement with the Debtor, which is designed to ensure

that the Debtor remains solvent, and a Services Agreement, which maintains the Debtor’s access

to generalized corporate services and resources.

        27.      The Company undertook the Corporate Modernization Transaction to further its

strategy of improving the Company’s operating efficiency and cost structure, while ensuring the

Debtor remains well-positioned to address its legacy liabilities. The Debtor believes that the

corporate structure resulting from the Corporate Modernization Transaction aligns with the

Debtor’s goal of resolving its legacy liabilities fairly and finally, in a way that maximizes value



                                                 12
US-DOCS\111491121RLF1 22687898v.1
                Case 20-10028-LSS        Doc 2    Filed 01/06/20      Page 13 of 51




for all parties. The Corporate Modernization Transaction also helped ensure that the Debtor has

the same ability to fund the costs of defending and resolving present and future Asbestos Claims

as Owens-Illinois, Inc. did, through Debtor’s retention of (i) its own assets to satisfy these claims

and (ii) access to additional funds from the Company through the Support Agreement. In short,

the Corporate Modernization Transaction made good sense on a standalone, operational basis, and

was also consistent with any bankruptcy strategy the Debtor might undertake.

        C.       Support Agreement

        28.      As part of the Corporate Modernization Transaction, Current Parent entered into a

support agreement with the Debtor (the “Support Agreement”), a true and correct copy of which

is attached as Exhibit B. The Support Agreement is not a loan agreement. Instead, without any

corresponding repayment obligation by the Debtor, it requires Current Parent to provide funding

for all “Permitted Uses”, subject to the terms of the Support Agreement. The key objective of the

Support Agreement is to ensure that the Debtor has the same ability to fund the costs of managing

and paying Asbestos Claims as Owens-Illinois, Inc., which funded asbestos-related liabilities out

of cash funded from its subsidiaries.

        D.       Services Agreement

        29.      In connection with the Corporate Modernization Transaction and to ensure that the

Debtor has access to the necessary resources and services to operate its business, the Debtor and

Current Parent entered into a services agreement (the “Services Agreement”), pursuant to which

Current Parent provides the Debtor with certain centralized corporate and administrative services,

including, but not limited to, legal, accounting, tax, human resources, information technology, risk

management and other support services (including information retention and records management)

as are necessary to operate the Debtor’s business and support its operations (including any needed



                                                 13
US-DOCS\111491121RLF1 22687898v.1
                Case 20-10028-LSS         Doc 2    Filed 01/06/20     Page 14 of 51




support of Meigs) (the “Services”). The Debtor is invoiced quarterly, on an allocated basis, for

Services expenses based on a projected annual budget, which is trued-up at the end of each year

based on actual costs. Amounts due under the Services Agreement are included as Permitted Uses

under the Support Agreement.

        E.       The Debtor’s Business Operations and Assets

        30.      The Debtor’s business operations are exclusively focused on (1) owning and

managing certain real property and (2) owning interests in, and managing the operations of, its

non-Debtor subsidiary, Meigs, which is developing an active real estate business. In addition, the

Debtor is responsible for managing its historical asbestos and environmental liabilities through

resources available under the Services Agreement and outside advisors. In addition to amounts

due under the Services Agreement, the Debtor also incurs certain direct costs related to

independent director fees, consulting costs, legal fees, and other charges. The Debtor has no

employees.

        31.      The Debtor owns one parcel of real property in Lapel, Indiana, on which an affiliate

owns and operates a glass manufacturing plant (the “Lapel Property”). The Debtor acquired the

Lapel Property from Owens-Brockway Glass Container Inc. (“OBGC”) prior to the Petition Date

and leased it back to OBGC under a 15-year triple net lease, subject to renewal (the “Ground

Lease”). The Ground Lease is expected to generate net rents totaling approximately $110,000 in

annual revenue. In connection with the sale and leaseback of the Lapel Property, the Debtor

obtained an appraisal and capitalization rates from CBRE. The Debtor intends to manage and

derive revenue from the Ground Lease business during the Chapter 11 Case and after emergence.

        32.      In addition to the Ground Lease, through Meigs, the Debtor holds one property and

is under contract to purchase another property, both subject to triple-net leases of quick-service



                                                  14
US-DOCS\111491121RLF1 22687898v.1
                Case 20-10028-LSS         Doc 2     Filed 01/06/20      Page 15 of 51




restaurants with national, third-party quick-service restaurant brands (the “Existing Properties”).

The Existing Properties are expected to generate net rents totaling approximately $216,000 in

revenue in 2020, subject to increase in later years. In connection with owning and managing the

Existing Properties, Meigs (as directed by the Debtor, as its sole member) performs the various

tasks associated with its property management business, including periodic inspections of the

properties for compliance with lease terms, management of tenants’ lease obligations such as tax,

common area charges and insurance, and resolving disputes, if any. The Debtor will continue to

assess opportunities to expand Meigs’ portfolio to provide income and asset value growth to its

real estate business during the Chapter 11 Case.

        33.      In addition to these assets, the Debtor held approximately $40.6 million in cash in

its bank account as of the Petition Date. These funds derived from a combination of (i) an initial

payment under the Support Agreement and (ii) additional cash left behind at Owens-Illinois, Inc.

in the Corporate Modernization Transaction, which became cash of the Debtor upon the Merger.

The Debtor may also hold de minimis other assets to which it became entitled as a matter of

Delaware law pursuant to the Merger.

        F.       Debtor’s Capital Structure and Liabilities

        34.      As noted above, the Debtor is a wholly owned subsidiary of Current Parent. The

Debtor has no funded debt as of the Petition Date. The Debtor’s most significant liabilities relate

to its Asbestos Claims (as discussed in greater detail in Part I.A above). The Debtor also has

legacy environmental liabilities (which are dwarfed by asserted Asbestos Claims) and has de

minimis other contested prepetition liabilities arising from pending non-asbestos-related litigation.

        35.      Environmental Liabilities. The Debtor has historical environmental liabilities

related to, among other things, Owens-Illinois, Inc.’s prior operation of certain facilities, including,



                                                  15
US-DOCS\111491121RLF1 22687898v.1
                        Case 20-10028-LSS              Doc 2      Filed 01/06/20        Page 16 of 51




       but not limited to, in Ohio, Kentucky, Connecticut, New Jersey, and Georgia. The Debtor’s

       liabilities with respect to these facilities relate to penalties for site closures, remediation expenses,

       exposure for cleanup of contamination, and alleged noncompliance with regulations. The Debtor

       also has liabilities associated with Owens-Illinois, Inc.’s involvement in a number of other

       administrative and legal proceedings regarding the responsibility for the cleanup of hazardous

       waste or damages claimed to be associated with it and with Owens-Illinois, Inc.’s involvement in

       some minor claims for environmental remediation of properties sold to third parties.

III.            FIRST DAY PLEADINGS2

                36.      To preserve value for all stakeholders, the Debtor has sought approval of the First

       Day Pleadings and related orders (the “Proposed Orders”), and respectfully requests that the

       Court consider entering the Proposed Orders granting such First Day Pleadings. The Debtor seeks

       authority, but not direction, to pay amounts or satisfy obligations with respect to the relief

       requested in any of the First Day Pleadings.

                37.      I have reviewed each of the First Day Pleadings, Proposed Orders, and exhibits

       thereto (or have otherwise had their contents explained to me), and the facts set forth therein are

       true and correct to the best of my knowledge, information, and belief. Moreover, I believe that the

       relief sought in each of the First Day Pleadings (a) is vital to enabling the Debtor to make the

       transition to, and operate in, chapter 11 with minimum interruptions and disruptions to its business

       or loss of value and (b) constitutes a critical element in the Debtor’s being able to successfully

       maximize value for the benefit of its estate.




       2
           Unless otherwise defined herein, all capitalized terms in this Section shall have the meanings ascribed to them in
           the applicable First Day Pleadings.


                                                                16
       US-DOCS\111491121RLF1 22687898v.1
                 Case 20-10028-LSS             Doc 2      Filed 01/06/20       Page 17 of 51




         A.       Motion to Limit Notice and Approve Notice Procedures3

         38.      In the Motion to Limit Notice and Approve Notice Procedures, the Debtor seeks

entry of interim and final orders (i) authorizing the Debtor to file a list of the top 24 law firms with

the most significant Asbestos Claimant (as defined in the Motion to Limit Notice and Approve

Notice Procedures) representations as determined by the volume and value of payments made on

account of Asbestos Claims asserted against the Debtor in lieu of a list of the holders of the top 20

largest unsecured claims; (ii) approving the implementation of notice procedures by which the

Debtor shall (a) list the addresses of known counsel of record for the Asbestos Claimants and

known counsel under the Administrative Claims Agreements, in lieu of the addresses of the

Asbestos Claimants themselves, on the Debtor’s creditor matrix and (b) send required notices,

mailings, and other communications related to the Chapter 11 Case to such known counsel of

record for the Asbestos Claimants and known counsel under the Administrative Claims

Agreements in lieu of sending such notices, mailings, and other communications directly to the

Asbestos Claimants themselves (the “Notice Procedures”); and (iii) granting related relief.

                  1.      List of 24 Law Firms with the Most Significant Asbestos Claimant
                          Representations

         39.      As described herein, the Debtor is currently subject to Asbestos Claims presented

to the Debtor through Administrative Claims Agreements and is also named as a defendant in

pending Asbestos Claim litigation. The vast majority of the Debtor’s known creditors are Asbestos

Claimants. As a result, the Debtor anticipates that the Office of the United States Trustee for the

District of Delaware (the “U.S. Trustee”) will appoint an official committee of asbestos claimants

to represent the interests of the Asbestos Claimants in the Chapter 11 Case. The Debtor does not


3
    “Motion to Limit Notice and Approve Notice Procedures” means the Motion of Debtor for Entry of Interim and
    Final Orders (I) Authorizing the Filing of a List of the Top 24 Law Firms Representing Asbestos Claimants, (II)
    Approving Certain Notice Procedures for Asbestos Claimants, and (III) Granting Related Relief.


                                                        17
US-DOCS\111491121RLF1 22687898v.1
                Case 20-10028-LSS        Doc 2    Filed 01/06/20      Page 18 of 51




expect that the U.S. Trustee will also seek to appoint a separate official committee comprised

solely of holders of non-asbestos claims against the Debtor as the Debtor has relatively few

unsecured creditors compared to the number of Asbestos Claimants.

        40.      I do not believe that listing individual Asbestos Claimants with the largest

unsecured claims against the Debtor would facilitate the U.S. Trustee’s appointment of an asbestos

claimants creditors’ committee. I believe attempting to designate certain individual Asbestos

Claimants as holding the “largest” unsecured claims would be arbitrary. The vast majority of

pending Asbestos Claims are disputed, contingent, and/or unliquidated and therefore would be

incredibly difficult to value. I therefore believe that providing the U.S. Trustee with a list of the

top 24 law firms with the most significant Asbestos Claimant representations as determined by the

volume and value of payments made on account of Asbestos Claims asserted against the Debtor

in lieu of a list of the 20 largest unsecured claims against the Debtor would better assist the U.S.

Trustee in forming such a committee.

        41.      I understand that most Asbestos Claimants present Asbestos Claims to the Debtor

through Administrative Claims Agreements. The Debtor usually resolves such Asbestos Claims

promptly after receiving a qualifying submission from the applicable plaintiffs’ law firm and

therefore does not have many pending (i.e., submitted-but-unresolved) claims on its books and

records. Accordingly, in order to identify the top plaintiffs’ firms, the Debtor reviewed historical

data of which firms have submitted the highest volume of Asbestos Claims and have resolved the

highest value of Asbestos Claims in the past 10 years. In addition to listing the law firms with the

most significant Asbestos Claimant representations as determined by volume and value of

payments, I understand that the Debtor also included any law firms representing Asbestos




                                                 18
US-DOCS\111491121RLF1 22687898v.1
                 Case 20-10028-LSS             Doc 2       Filed 01/06/20        Page 19 of 51




Claimants with any unpaid but liquidated Asbestos Claims in excess of $200,000 as of the Petition

Date.

                  2.       The Asbestos Claimant Notice Procedures

         42.      In the Motion to Limit Notice and Approve Notice Procedures, the Debtor also

seeks to implement the Notice Procedures by which the Debtor will (i) list the addresses of known

counsel of record for the Asbestos Claimants and known counsel under the Administrative Claims

Agreements, in lieu of the addresses of the Asbestos Claimants themselves, on the Debtor’s

creditor matrix and (ii) send required notices, mailings, and other communications related to the

Chapter 11 Case to such known counsel of record for the Asbestos Claimants and known counsel

under the Administrative Claims Agreements in lieu of sending such communications directly to

the Asbestos Claimants themselves.

         43.      I understand that the Debtor does not routinely receive individual address

information for Asbestos Claimants in Asbestos Claim litigation or under Administrative Claims

Agreements, and therefore does not track or retain such information. As described above, for

claims submitted under the Administrative Claims Agreements, the Debtor usually resolves such

Asbestos Claims promptly after receiving a qualifying submission from the applicable plaintiffs’

law firm and therefore does not have many pending (i.e., submitted-but-unresolved) claims on its

books and records. Further, the Debtor rarely receives contact information for such Asbestos

Claimants pursuant to Administrative Claims Agreements.4 For Asbestos Claims pending in the

tort system, the Debtor tracks the Asbestos Claimant’s name, but ordinarily the pleadings and




4
    I understand that the Debtor does have some identifying personal information about certain Asbestos Claimants
    for certain settled-but-unpaid claims existing as of the Petition Date, as well as some submitted Asbestos Claims
    that remain unresolved as of the Petition Date. However, the Debtor generally is not given and does not have
    contact information for such Asbestos Claimants.


                                                         19
US-DOCS\111491121RLF1 22687898v.1
                Case 20-10028-LSS         Doc 2     Filed 01/06/20     Page 20 of 51




publicly available discovery materials do not contain identifying contact information for such

plaintiffs.

        44.      Instead, I understand that the Debtor typically tracks the address information of the

counsel and/or law firm of record for the Asbestos Claimants in the tort system and named counsel

party to the Administrative Claims Agreements, and conducts all communications regarding the

related litigation and/or pending claims and Asbestos Claims through such counsel. Collecting the

individual addresses of the Asbestos Claimants, I believe, would require a massive, expensive and

time-consuming effort, including a search beyond the Debtor’s existing books and records. Even

if the Debtor did undergo this effort, I believe that it would likely be near impossible to locate and

ensure the accuracy of such information for each Asbestos Claimant. As a result, the Debtor

requests authority to list the addresses of the counsel of record for each Asbestos Claimant and

named counsel under the Administrative Claims Agreements instead of the addresses of individual

Asbestos Claimants on the Debtor’s creditor matrix.

        45.      In addition, I understand that throughout the course of the Chapter 11 Case, various

notices, mailings, and other communications will need to be sent to the Asbestos Claimants. In

order to ensure that these claimants receive proper and timely notice of filings and critical events

in the Chapter 11 Case, the Debtor requests authority to direct Prime Clerk, LLC, the Debtor’s

proposed claims and noticing agent (the “Claims and Noticing Agent”), to send required notices,

mailings, and other communications to the counsel of record for the Asbestos Claimants and

named counsel under the Administrative Claims Agreements, in the manner required pursuant to

otherwise applicable noticing procedures in effect in the Chapter 11 Case, provided that the Debtor

will (or will direct the Claims and Noticing Agent to) send required notices, mailings, and other

communications directly to any Asbestos Claimants who so request such direct notice from the



                                                  20
US-DOCS\111491121RLF1 22687898v.1
                Case 20-10028-LSS           Doc 2     Filed 01/06/20      Page 21 of 51




Debtor in writing. As to those Asbestos Claimants, if any, whose personal addresses are known

to the Debtor, the Debtor shall send required notices, mailings, and other communications related

to the Chapter 11 Case to such Asbestos Claimants at their personal addresses, as well as to their

known counsel. Additionally, for those law firms representing multiple Asbestos Claimants

(including those law firms party to the Administrative Claims Agreements), the Debtor seeks

authorization to serve each document only a single time on such law firms (at each relevant

address) on behalf of all such counsel’s clients, provided that any notice or other document relating

specifically to one or more particular Asbestos Claimants (rather than all Asbestos Claimants

represented by such law firm) shall clearly identify such parties.

        46.      I believe that by implementing the Notice Procedures, the actual notice that

Asbestos Claimants will receive via their counsel will be superior to the notice that the Asbestos

Claimants would receive if the Debtor were to attempt to deliver notices and other communications

directly to such claimants. In addition, I understand that the address for counsel to the Asbestos

Claimants is more likely to remain unchanged over time, and hence providing notice to the counsel

of record will allow for more accurate notice to Asbestos Claimants. Moreover, I believe that the

Notice Procedures will also significantly ease the Debtor’s administrative burden of sending

notices to thousands of Asbestos Claimants, resulting in a more cost-effective notice procedure

that benefits the Debtor’s estate and creditors.

        B.       Claims Agent Retention Application5

        47.      Pursuant to the Claims Agent Retention Application, the Debtor is seeking entry of

an order appointing Prime Clerk, LLC (“Prime Clerk”), as claims and noticing agent in the




5
    “Claims Agent Retention Application” means the Application of Debtor for Appointment of Prime Clerk LLC
    as Claims and Noticing Agent.


                                                    21
US-DOCS\111491121RLF1 22687898v.1
                Case 20-10028-LSS           Doc 2      Filed 01/06/20      Page 22 of 51




Chapter 11 Case, effective as of the Petition Date, to assume full responsibility for the distribution

of notices and the maintenance, processing, and docketing of proofs of claim filed in the Chapter

11 Case. It is my understanding that the Debtor’s selection of Prime Clerk to act as the Claims

and Noticing Agent has satisfied the Court’s Protocol for the Employment of Claims and Noticing

Agents under 28 U.S.C. § 156(c), in that the Debtor has obtained and reviewed engagement

proposals from at least two other Court-approved claims and noticing agents to ensure selection

through a competitive process. Moreover, I understand that, based on all engagement proposals

obtained and reviewed, Prime Clerk’s rates are competitive and reasonable given Prime Clerk’s

quality of services and expertise.

        48.      Although the Debtor has not yet filed its schedules of assets and liabilities, it

anticipates that there will be in excess of 200 entities to be noticed. In view of the number of

anticipated claimants, I understand that the appointment of a claims and noticing agent is required

by Local Rule 2002-1(f), and I believe that it is otherwise in the best interests of both the Debtor’s

estate and its creditors.

        C.       Cash Management and Services Agreement Motion6

                 1.       The Cash Management System

        49.      I understand that the Debtor maintains a bank account (the “Bank Account”) at

Fifth Third Bank (the “Bank”), into which all rent payments received pursuant to the Ground

Lease are deposited, and which serves as the Support Account into which the proceeds of all

payments made pursuant to the Support Agreement are deposited. I have been informed that, as

of the Petition Date, the Bank Account holds approximately $40.6 million in cash, derived from



6
    “Cash Management and Services Agreement Motion” means the Motion of Debtor for Entry of Interim and
    Final Orders Authorizing Debtor to (I) Maintain Cash Management System, Bank Account, and Business Forms,
    (II) Perform Under Services Agreement, and (III) Granting Related Relief.


                                                     22
US-DOCS\111491121RLF1 22687898v.1
                Case 20-10028-LSS        Doc 2     Filed 01/06/20    Page 23 of 51




(i) an initial payment under the Support Agreement and (ii) additional cash left behind at Owens-

Illinois, Inc. in the Corporate Modernization Transaction, which became cash of the Debtor upon

the Merger. Additionally, I understand that, pursuant to the Support Agreement, Current Parent is

required to make available funding to maintain a balance of at least $5 million in the Bank Account.

All proceeds from the Debtor’s operations (and funding provided pursuant to the Support

Agreement) are deposited into the Bank Account, and all disbursements, including checks, drafts,

wires, and automated clearing house transfers, are issued from the Bank Account. The Bank

Account was established in connection with the Corporate Modernization Transaction and it is my

understanding that the Debtor has never held a bank account other than the Bank Account.

        50.      The Debtor may use a variety of preprinted business forms, including checks,

letterhead, correspondence forms, invoices, and other business forms in the ordinary course of

business (collectively, and as they may be modified from time to time, the “Business Forms”).

To avoid a significant disruption to the Debtor’s operations that would result from a disruption of

the Debtor’s cash management system (the “Cash Management System”), and to avoid

unnecessary expense, the Debtor is requesting authority to continue using all Business Forms in

use before the Petition Date, including with respect to the Debtor’s ability to update authorized

signatories and services, as needed—without reference to the Debtor’s status as a chapter 11

debtor-in-possession—rather than requiring the Debtor to incur the expense and delay of ordering

or printing new Business Forms. I understand that the Debtor will use reasonable efforts to have

the designation “Debtor-in-Possession” and the corresponding bankruptcy case number printed on

any Business Forms reordered after the Debtor exhausts its existing supply.

        51.      I have been informed that the Debtor incurs periodic service charges and other fees

in connection with maintenance of the Cash Management System (the “Bank Fees”). The Bank



                                                 23
US-DOCS\111491121RLF1 22687898v.1
                  Case 20-10028-LSS              Doc 2       Filed 01/06/20         Page 24 of 51




Fees are paid monthly and are automatically deducted from the Bank Account as they are assessed

by the Bank. As of the Petition Date, I believe that any Bank Fees outstanding are de minimis.

                  2.        The Services Agreement

         52.      I believe that the Services Agreement is of vital importance to the Debtor as without

the Services Agreement, the Debtor (which does not have any of its own employees, much less the

infrastructure to support its back-office requirements) would be unable to perform basic legal,

finance, corporate, administrative, and other tasks necessary to support its business operations.

The Services Agreement allows the Debtor to operate its treasury system, maintain its books and

records, and comply with applicable tax requirements. Under the Services Agreement, the Debtor

also has access to certain critical employees with historical knowledge relating to the defense and

management of the Debtor’s asbestos liabilities, and expertise relating to such matters.

Accordingly, I believe that Current Parent’s (and/or its affiliates’) provision of services to the

Debtor under the Services Agreement results in efficiencies and saved costs.

         53.      Pursuant to the Services Agreement, the Debtor (together with Meigs and any future

subsidiaries that the Debtor may form, each a “Service Recipient”) is eligible to receive one or

more services (collectively, the “Services”) from Current Parent (together with its subsidiaries

other than the Debtor and its subsidiaries, each a “Service Provider”) set forth in Exhibit A of the

Service Agreement, which are incorporated by reference herein, on an as-needed basis.7 The

Services Agreement includes the following key financial terms:8

         •        Service Fees. Each Service will be provided to Service Recipient at Service
                  Provider’s Cost (as defined below), as determined by Current Parent in its

7
    Current Parent may also, in its sole discretion, engage or otherwise subcontract with third parties to assist with the
    performance of any Services under the Services Agreement.
8
    The summary contained herein is qualified in its entirety by the provisions of the Services Agreement. To the
    extent that anything in this Declaration is inconsistent with the terms of the Services Agreement, the Services
    Agreement will control.


                                                           24
US-DOCS\111491121RLF1 22687898v.1
                Case 20-10028-LSS          Doc 2     Filed 01/06/20      Page 25 of 51




                 reasonable discretion, in accordance with Exhibit B to the Services Agreement.
                 The term “Cost” represents the direct cost to provide a Service. The intent is to
                 assign to the Service all direct costs, including direct labor, direct supervision,
                 benefits, travel and related costs, service-related training, and any direct third-party
                 costs incurred to provide the Service. Average departmental labor rates are
                 normally used to charge direct labor to a product or Service. Actual material
                 purchase prices are used to charge direct materials to a product or Service.

        •        Billing. Current Parent will determine by line item in Exhibit A to the Services
                 Agreement the projected cost of Services to be provided in the calendar year, and
                 will deliver this projection to the Debtor on or before March 1 of such calendar year
                 and every year thereafter. Once agreed, the sum total of these projected costs will
                 be charged to the Debtor in advance in four equal quarterly installments. At the
                 conclusion of each year, Current Parent will determine the actual cost of the
                 Services provided during the year and provide a comparison to the projected costs
                 to the Debtor by March 1 of the following year. Once agreed, any differences
                 between the actual costs and the projected costs charged during the year will be
                 credited or charged, as applicable, to the Debtor on the first quarterly invoice billed
                 in the following year.

        •        Change Requests and Amendments. If Current Parent or the Debtor desires a
                 change in the scope of the Services, the party requesting the change will submit a
                 written request for change of Service (the “Change Request”). Within 30 days
                 after receipt of the Change Request, Current Parent and the Debtor will negotiate
                 in good faith regarding mutually acceptable changes in the scope of the Services.
                 Current Parent and the Debtor may substitute one or more revised versions of
                 Exhibit A to the Services Agreement as they mutually agree to from time to time.

        54.      I have been informed that the estimated cost of receiving the Services the Debtor

currently receives under the Services Agreement will total approximately $300,000 to $450,000

per quarter in 2020. I understand that the Debtor’s payments to Current Parent under the Services

Agreement are a Permitted Use under the Support Agreement and thus, subject to the terms of the

Support Agreement, Current Parent has funding obligations to the Debtor that correspond to the

Debtor’s obligations under the Services Agreement.

        55.      I believe that this cost is reasonable in light of the scope of the Services and the

facts of the Chapter 11 Case, and that the Court should authorize the Debtor to continue to perform

under the Services Agreement. In particular, I believe that the anticipated allocated cost is fair and



                                                   25
US-DOCS\111491121RLF1 22687898v.1
                Case 20-10028-LSS         Doc 2     Filed 01/06/20     Page 26 of 51




appropriate, and that the Debtor would be unable to receive the Services at a similarly competitive

cost in the marketplace.

                                           CONCLUSION

        56.      As discussed above, the Debtor’s ultimate goal in this Chapter 11 Case is to confirm

a plan of reorganization providing for a trust mechanism that will address all current and future

Asbestos Claims against the Debtor while simultaneously preserving value and allowing the

Debtor to emerge from chapter 11 free of asbestos-related liabilities. I believe that if the Court

grants the relief requested in each of the First Day Pleadings, the prospect for achieving

confirmation of a chapter 11 plan will be substantially enhanced.

        57.      I hereby certify that the foregoing statements are true and correct to the best of my

knowledge, information and belief, and respectfully request that all of the relief requested in the

First Day Pleadings be granted, together with such other and further relief as is just and proper.




                                                  26
US-DOCS\111491121RLF1 22687898v.1
                Case 20-10028-LSS         Doc 2    Filed 01/06/20     Page 27 of 51




        I declare under penalty of perjury that the foregoing is true and correct.

Executed this 6th day of January, 2020.




                                               /David J. Gordon/
                                               David J. Gordon
                                               President and Chief Restructuring Officer of
                                               Paddock Enterprises, LLC




US-DOCS\111491121RLF1 22687898v.1
                                    Case 20-10028-LSS    Doc 2   Filed 01/06/20   Page 28 of 51




                                                           Exhibit A

                                            Simplified Company Organizational Chart




                                                        O-I Glass, Inc.




          Paddock                                                                                 Owens-Illinois
      Enterprises, LLC                                                                             Group, Inc.



            Meigs                                                                                  Non-Debtor
      Investments, LLC                                                                             Subsidiaries

 Debtor:

 Non-Debtor:



US-DOCS\111491121RLF1 22687898v.1
                Case 20-10028-LSS    Doc 2   Filed 01/06/20   Page 29 of 51




                                        Exhibit B

                                    Support Agreement




US-DOCS\111491121RLF1 22687898v.1
                Case 20-10028-LSS            Doc 2     Filed 01/06/20       Page 30 of 51
                                                                                    EXECUTION VERSION


                                        SUPPORT AGREEMENT

        This SUPPORT AGREEMENT, dated as of December 27, 2019 (as it may be amended, restated,
modified or supplemented from time to time, this “Agreement”), is between O-I Glass, Inc., a Delaware
corporation (“Payor”), and Paddock Enterprises, LLC, a Delaware limited liability company (“Payee”).

                                                 RECITALS

         A.      The predecessor of Payee (the “Predecessor”) has received thousands of claims from
individuals alleging bodily injury and death as a result of exposure to asbestos from a product manufactured
by the Predecessor between 1948 and 1958. Payee is currently a defendant in approximately 900 lawsuits
alleging such claims, and expects to continue to receive such claims, both informally and through additional
lawsuits. As a result, Payee has considered seeking relief under the Bankruptcy Code (as defined below)
for the purpose of confirming a Plan (as defined below).

        B.      Payor is the sole member of Payee and Payee is intended to be treated as an entity
disregarded as separate from Payor solely for U.S. federal tax and applicable state and local tax purposes.

       C.     On December 25, 2019, the Board of Payor approved (1) execution and delivery of the
Assignment and Assumption Agreement; and (2) execution and delivery of this Agreement.

         D.      On December 26, 2019, the Board of Payee approved (1) a dividend resulting in the
distribution of all equity shares in Owens-Illinois Group, Inc. (“O-I Group”), a Delaware corporation and
wholly-owned subsidiary of Payee, to Payor (the “Dividend”); (2) execution and delivery of the Assumption
and Assignment Agreement (as defined below) (the “Assignment”); and (3) execution and delivery of this
Agreement.

       E.     On December 26, 2019, effective immediately after the effective time of the Merger, the
Assignment became effective.

       F.        On the date hereof, effective as of 7 a.m. prevailing Eastern Time (the “Dividend Effective
Time”), all shares of O-I Group will be distributed to Payor, in its capacity as sole member of Payee, and
Payee will retain all other assets it holds as of the Dividend Effective Time.

         G.      In connection with, and effective just prior to the Dividend Effective Time (the “Agreement
Effective Time”), Payor has agreed, pursuant to the terms of this Agreement, to provide support to Payee
sufficient to pay the costs of operating Payee’s business, as well as to satisfy all other liabilities of Payee
specified herein (the “Covered Liabilities”) on the terms set forth herein, such that, at and following the
Dividend Effective Time, Payee has and will have assets having a value greater than its liabilities and will
have financial capacity sufficient to satisfy its obligations as they become due in the ordinary course of
business, including any Asbestos Related Liabilities (as defined below) and Environmental Liabilities (as
defined below).

                                               AGREEMENT

        In consideration of the foregoing, the parties hereto agree as follows:

        1.       Definitions. As used in this Agreement, the following terms have the meanings herein
specified unless the context otherwise requires:

        “524(g) Confirmation Order” has the meaning set forth in the definition of “Permitted Use”.




US-DOCS\111457162
                Case 20-10028-LSS             Doc 2      Filed 01/06/20        Page 31 of 51



        “524(g) Plan” has the meaning set forth in the definition of “Permitted Use”.

         “Affiliate” of any specified Person means any other Person directly or indirectly controlling or
controlled by or under direct or indirect common control with such specified Person. For purposes of this
definition, “control,” as used with respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise. For purposes of this definition, the terms
“controlling,” “controlled by” and “under common control with” have correlative meanings.

        “Agreement” has the meaning specified in the preamble of this Agreement.

        “Asbestos Related Liabilities” has the meaning specified in Schedule 1 to this Agreement.

        “Assignment” has the meaning specified in the recitals to this Agreement.

       “Assumption and Assignment Agreement” means that certain Assumption and Assignment
Agreement dated as of December 26, 2019 between Payor and Payee.

      “Bankruptcy Case” means any voluntary case under chapter 11 of the Bankruptcy Code
commenced by the Payee in the Bankruptcy Court.

        “Bankruptcy Code” means Title 11 of the United States Code, as amended from time to time and
any successor statute and all rules and regulations promulgated thereunder.

      “Bankruptcy Court” means the United States Bankruptcy Court where the Bankruptcy Case is
commenced.

         “Base Rate” means, for any day, a fluctuating interest rate per annum as shall be in effect from time
to time, which rate per annum shall at all times be equal to the greater of: (a) the rate of interest established
by Bank of America, N.A from time to time, as its “prime rate,” whether or not publicly announced, which
interest rate may or may not be the lowest rate charged by it for commercial loans or other extensions of
credit; and (b) the Federal Funds Effective Rate in effect from time to time, determined one Business Day
in arrears, plus 1/2 of 1% per annum.

        “Board” means: (a) with respect to a corporation, the board of directors of the corporation or any
committee thereof; (b) with respect to a partnership, the board of directors of the general partner of the
partnership; (c) with respect to a limited liability company, the managing member or members or the board
of managers, as applicable, of the limited liability company; and (d) with respect to any other Person, the
board or committee of such Person serving a similar function.

         “Business Day” means each day other than a Saturday, a Sunday or a day on which banking
institutions in Wilmington, Delaware or at a place of payment are authorized by law, regulation or executive
order to remain closed.

         “Capital Stock” means: (a) in the case of a corporation, corporate stock; (b) in the case of an
association or business entity, any and all shares, interests, participations, rights or other equivalents
(however designated) of corporate stock; (c) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited); and (d) any other interest or participation
that confers on a Person the right to receive a share of the profits and losses of, or distributions of assets of,
the issuing Person, but excluding (in each case of (a) through (d) above) any debt securities convertible into
such equity securities.



                                                        2
US-DOCS\111457162
                Case 20-10028-LSS           Doc 2     Filed 01/06/20       Page 32 of 51



         “Confirmation Order” means either a 524(g) Confirmation Order or a Non-524(g) Confirmation
Order.

        “Contractual Obligation” means, as to any Person, any obligation or similar provision of any
security issued by such Person or any agreement, instrument or other undertaking (excluding this
Agreement) to which such Person is a party or by which it or any of its property is bound.

         “Covered Liabilities” has the meaning specified in the recitals to this Agreement.

        “Default” means any event that is, or with the passage of time or the giving of notice or both would
be, an Event of Default.

         “District Court” means the United States District Court in the district of the Bankruptcy Court.

         “Dividend” has the meaning specified in the recitals to this Agreement.

         “Dividend Effective Time” has the meaning specified in the recitals to this Agreement.

         “Environmental Liabilities” has the meaning set forth in Schedule 2 to this Agreement.

         “Event of Default” has the meaning specified in Section 6.

        “Federal Funds Effective Rate” means, for any period, a fluctuating interest rate equal for each day
during such period to the weighted average of the rates on overnight Federal Funds transactions with
members of the Federal Reserve System arranged by Federal Funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the Federal Reserve Bank of
New York.

         “GAAP” means generally accepted accounting principles in the United States set forth in the
opinions and pronouncements of the Accounting Principles Board and the American Institute of Certified
Public Accountants and statements and pronouncements of the Financial Accounting Standards Board or
such other principles as may be approved by a significant segment of the accounting profession in the
United States, in effect from time to time, consistently applied. If at any time any change in GAAP
(including any adoption of International Financial Reporting Standards) would materially affect the
computation of any amount required to be computed under this Agreement, the Payor may give written
notice to the Payee of its intent to preserve the original intent of this Agreement and upon delivery of such
notice, such amounts shall be calculated in accordance with GAAP as in effect at the end of the fiscal period
ended immediately prior to such change in GAAP.

        “Governmental Authority” means the government of the United States or any other nation, or of
any political subdivision thereof, whether state or local, and any agency, authority, instrumentality
regulatory body, court, central bank or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government.

         “Initial Payment” has the meaning specified in Section 2(a).

       “Merger” means the merger of Owens-Illinois, Inc. with and into Payee pursuant to the terms of
the Merger Agreement.




                                                      3
US-DOCS\111457162
                Case 20-10028-LSS             Doc 2     Filed 01/06/20        Page 33 of 51



         “Merger Agreement” means that certain Agreement and Plan of Merger dated as of December 26,
2019 by and among Owens-Illinois, Inc., a Delaware corporation, Payor, and Payee (as it may be amended,
restated, modified or supplemented from time to time).

        “Non 524(g) Confirmation Order” has the meaning set forth in the definition of “Permitted Use”.

        “Non 524(g) Plan” has the meaning set forth in the definition of “Permitted Use”.

        “O-I Group” has the meaning specified in the recitals to this Agreement.

         “Organizational Documents” means, (a) with respect to any corporation, its certificate or articles
of incorporation and bylaws, (b) with respect to any limited liability company, its certificate or articles of
formation or organization and operating agreement, and (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with respect thereto filed in
connection with its formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any certificate or articles of formation of
such entity.

        “Payee” has the meaning specified in the preamble of this Agreement.

         “Payee Material Adverse Effect” means (a) a material impairment of the rights and remedies of
the Payor under this Agreement, or of the ability of the Payee to perform its material obligations under this
Agreement, or (b) a material adverse effect upon the legality, validity or enforceability of this Agreement
against the Payee.

        “Payee Subsidiary” means any wholly-owned Subsidiary of the Payee and for avoidance of doubt
shall exclude the Payor and the Payor Affiliates.

         “Payment” has the meaning specified in Section 2(a).

        “Payment Cap” means the sum of (x) the fair market value of the equity shares in O-I Group subject
to the Dividend and (y) the net value of assets, if any, subject to the Assignment.

        “Payment Date” has the meaning specified in Section 2(b).

        “Payor” has the meaning specified in the preamble of this Agreement.

        “Payor Affiliate” means any Affiliate of the Payor other than the Payee and any Payee Subsidiary.

         “Payor Material Adverse Effect” means (a) a material adverse change in, or a material adverse
effect upon, the business, assets, liabilities (actual or contingent) or financial condition of the Payor and the
Payor Subsidiaries, taken as a whole, (b) a material impairment of the rights and remedies of the Payee
under this Agreement, or of the ability of the Payor to perform its material obligations under this Agreement,
or (c) a material adverse effect upon the legality, validity or enforceability of this Agreement against the
Payor.

        “Payor Subsidiaries” means any Subsidiaries of Payor other than Payee and any Payee Subsidiary.

        “Permitted Use” means each of the following: (i) the payment of any and all costs and expenses of
the Payee incurred in the normal course of its business (including, without limitation, the payment of any



                                                       4
US-DOCS\111457162
                Case 20-10028-LSS           Doc 2     Filed 01/06/20       Page 34 of 51



indemnification or other obligations of the Payee owing to any managers or officers of the Payee) at any
time when there is no Bankruptcy Case pending; (ii) the payment of any and all (a) administrative expenses
incurred during the pendency of any Bankruptcy Case that have been allowed by an order of the Bankruptcy
Court and (b) other costs and expenses of the Payee incurred during the pendency of any Bankruptcy Case
that are necessary or appropriate in the judgment of the Payee’s Board, collectively including the costs of
administering the Bankruptcy Case and any and all other costs and expenses of the Payee incurred in the
normal course of its business during the pendency of the Bankruptcy Case (including, without limitation,
the payment of any indemnification or other obligations of the Payee owing to any managers or officers of
the Payee); (iii) the funding of any amounts necessary or appropriate in the judgment of Payee’s Board to
satisfy (a) Payee’s Asbestos Related Liabilities and Environmental Liabilities established by one or more
final and non-appealable judgments of a court of competent jurisdiction or final settlement thereof prior to
the commencement of any Bankruptcy Case and any ancillary costs and expenses of the Payee associated
with the pursuit of such Asbestos Related Claims or Environmental Claims; and (b) following the
commencement of any Bankruptcy Case, (1) Payee’s Asbestos Related Liabilities (A) in connection with
the funding of a trust under section 524(g) of the Bankruptcy Code for the benefit of existing and future
claimants that is included in a plan of reorganization for the Payee proposed or supported by the Payee (a
“524(g) Plan”) and confirmed by a final, nonappealable order of the Bankruptcy Court and the District
Court, which order or orders determine the aggregate amount of such Asbestos Related Liabilities on the
basis of evidence in the record of the Bankruptcy Case (a “524(g) Confirmation Order”) or (B) in connection
with consummation of a plan of reorganization for the Payee proposed or supported by the Payee that does
not provide for a trust under section 524(g) of the Bankruptcy Code (a “Non-524(g) Plan”) that is confirmed
by a final, nonappealable order of the Bankruptcy Court (a “Non 524(g) Confirmation Order”), which
Asbestos Related Liabilities have been allowed by one or more final, nonappealable orders of the
Bankruptcy Court or District Court pursuant to a formal claims allowance process established in the
Bankruptcy Case in respect of such Asbestos Related Liabilities; (2) any Environmental Liabilities in
amounts that are allowed or are deemed allowed under a Plan; (3) any other claims allowed or deemed
allowed under a Plan that are not in respect of Asbestos-Related Liabilities or Environmental Liabilities;
(iv) the funding of any amounts necessary to cause the Support Account to contain at least $5,000,000 at
all times prior to the effective date of a Plan; (v) the funding of any obligations of the Payee owed to the
Payor or any Payor Affiliate, including, without limitation, any indemnification or other obligations of the
Payee under the Services Agreement and Merger Agreement; and (vi) any and all taxes incurred by Payee
as a result of the Merger, Dividend and/or Assignment; in the case of clauses (i) through (vi) above, solely
to the extent that any cash distributions theretofore received by the Payee from any Payee Subsidiary are
insufficient to pay such costs and expenses and fund such amounts and obligations in full and further, in
the case of clause (iii)(b) above, solely to the extent that cash distributions from any Payee Subsidiary and
Payee’s other assets are collectively insufficient to fund amounts required by a Confirmation Order.

         “Person” means any individual, corporation, partnership, limited liability company, joint venture,
trust, unincorporated organization, or government or any agency or political subdivision thereof.

        “Plan” means a 524(g) Plan or a Non-524(g) Plan.

        “Predecessor” has the meaning specified in the recitals of this Agreement.

        “SEC” means the Securities and Exchange Commission.

       “Services Agreement” means that certain Services Agreement between Payor and Payee (as it may
be amended, restated, modified or supplemented from time to time).

        “Subsidiary” means any Person a majority of the outstanding Voting Stock of which is owned or
controlled by another Person or by one or more other Subsidiaries of such Person.


                                                     5
US-DOCS\111457162
                Case 20-10028-LSS           Doc 2     Filed 01/06/20       Page 35 of 51



        “Support Account” means the account of the Payee listed on Schedule 3 to this Agreement, into
which the proceeds of all Payments made under this Agreement shall be deposited, or such other account
designated in writing by the Payee to the Payor from time to time.

        “Support Request” has the meaning specified in Section 2(b).

        “USD” means United States dollars.

        “Voting Stock” of any Person as of any date means the Capital Stock of such Person that is at the
time entitled to vote in the election of the Board of such Person.

        2.      Support Obligations and Procedures.

         (a)     Support Obligations. The Payor hereby agrees, on the terms and conditions set forth in this
Agreement, (1) to fund into the Support Account an initial sum of twenty million USD ($20,000,000) in
cash on or before January 3, 2020, subject to mutual extension thereof (the “Initial Payment”), in addition
to any amounts funded into the Support Account pursuant to any other agreement and (2) upon the request
of the Payee from time to time in accordance with the requirements of Section 2(b), to make payments to
the Payee (each, a “Payment”) in an amount, together with all prior Payments, not to exceed the Payment
Cap, the proceeds of which shall be used by the Payee for any Permitted Use. Nothing in this Agreement
shall obligate the Payor to make Payments under this Agreement that in the aggregate exceed the lesser of
(i) the Payment Cap and (ii) the aggregate amount necessary for the Payee to fund all Permitted Uses, and
nothing in this Agreement shall obligate the Payor to make any individual Payment under this Agreement
that exceeds the amount necessary for the Payee to fund the Payee’s projected Permitted Uses over the 30
days following the date of such Payment.

          (b)     Support Requests. To request a Payment, the Payee shall deliver to the Payor a written
request (which written request may be a .pdf delivered via email) for such Payment substantially in the
form attached as Exhibit A hereto and signed by the Payee (each, a “Support Request”). Each Support
Request shall specify (i) the amount of the requested Payment, which shall be no less than $1,000,000, and
(ii) the date requested for such Payment, which shall be no earlier than the date that is three Business Days
following the delivery of such Support Request (each such date, a “Payment Date”). Each Support Request
by the Payee shall constitute a representation and warranty by the Payee that the conditions set forth in
Section 2(d) have been satisfied and that there shall have been no uncured violation by the Payee of the
covenants set forth in Section 5.

        (c)      Payments. Subject only to the satisfaction of the conditions set forth in Section 2(d), on
any Payment Date, the Payor shall pay or cause to be paid to the Payee an amount equal to the amount of
the requested Payment specified in the applicable Support Request. All Payments shall be made by wire
or other transfer of immediately available funds, in USD, to the Support Account. In the event that the
Payor does not make any Payment within the time period required by this Section 2(c), the amount of the
requested Payment shall bear interest at a rate per annum equal to the Base Rate plus 2% until such Payment
is made, and the Payor shall include any interest accruing pursuant to this Section 2(c) in the next Payment
made to the Payee.

         (d)      Conditions to Payments. The Payor’s obligation to make any Payment is subject to the
satisfaction of the following conditions as of the date of the Support Request relating to such Payment: (i)
the representations and warranties of the Payee set forth in Section 3(b) shall be true and correct without
regard to the impact of any Bankruptcy Case, including any notices or other actions that may be required
therein; and (ii) there shall have been no uncured violation by the Payee of the covenants set forth in
Section 5.


                                                     6
US-DOCS\111457162
                Case 20-10028-LSS            Doc 2     Filed 01/06/20        Page 36 of 51



        3.      Representations and Warranties.

        (a)     Representations and Warranties of the Payor. The Payor represents and warrants to the
Payee that:

                 (i)     Existence, Qualification and Power. The Payor (A) is duly organized or formed,
        validly existing and, as applicable, in good standing under the laws of its jurisdiction of
        incorporation or organization, (B) has all requisite power and authority and all requisite
        governmental licenses, authorizations, consents and approvals to (I) own or lease its material assets
        and carry on its business and (II) execute, deliver and perform its obligations under this Agreement
        and (C) is duly qualified and is licensed and, as applicable, in good standing under the laws of each
        jurisdiction where its ownership, lease or operation of properties or the conduct of its business
        requires such qualification or license; except in each case referred to in clause (B)(I) or (C), to the
        extent that failure to do so could not reasonably be expected to have a Payor Material Adverse
        Effect.

                 (ii)     Authorization; No Contravention. The execution, delivery and performance by the
        Payor of this Agreement has been duly authorized by all necessary corporate or other organizational
        action, and does not and will not (A) contravene the terms of its Organizational Documents, (B)
        conflict with or result in any breach or contravention of, or the creation of any lien under, or require
        any payment to be made under (I) any Contractual Obligation to which it is a party or affecting it
        or its properties or (II) any order, injunction, writ or decree of any Governmental Authority or any
        arbitral award to which it or its property is subject, or (C) violate any applicable law, except in each
        case referred to in clause (B) or (C), to the extent the failure to do so could not reasonably be
        expected to have a Payor Material Adverse Effect.

                (iii)    Governmental Authorization; Other Consents. No approval, consent, exemption,
        authorization, or other action by, or notice to, or filing with, any Governmental Authority or any
        other Person is necessary or required in connection with the execution, delivery, or performance of
        this Agreement by, or enforcement against, the Payor.

                (iv)     Binding Effect. This Agreement has been duly executed and delivered by the
        Payor. This Agreement constitutes a legal, valid and binding obligation of the Payor, enforceable
        against the Payor in accordance with its terms, except to the extent such enforceability may be
        limited by bankruptcy, insolvency, reorganization, moratorium or similar laws relating to or
        limiting creditors’ rights generally and by equitable principles.

        (b)     Representations and Warranties of the Payee. The Payee represents and warrants to the
Payor that:

                 (i)     Existence, Qualification and Power. The Payee (A) is duly organized or formed,
        validly existing and, as applicable, in good standing under the laws of its jurisdiction of
        incorporation or organization, (B) has all requisite power and authority and all requisite
        governmental licenses, authorizations, consents and approvals to (I) own or lease its material assets
        and carry on its business and (II) execute, deliver and perform its obligations under this Agreement
        and (C) is duly qualified and is licensed and, as applicable, in good standing under the laws of each
        jurisdiction where its ownership, lease or operation of properties or the conduct of its business
        requires such qualification or license; except in each case referred to in clause (B)(I) or (C), to the
        extent that failure to do so could not reasonably be expected to have a Payee Material Adverse
        Effect.



                                                       7
US-DOCS\111457162
                Case 20-10028-LSS            Doc 2     Filed 01/06/20        Page 37 of 51



                 (ii)     Authorization; No Contravention. The execution, delivery and performance by the
        Payee of this Agreement has been duly authorized by all necessary corporate or other organizational
        action, and does not and will not (A) contravene the terms of its Organizational Documents, (B)
        conflict with or result in any breach or contravention of, or the creation of any lien under, or require
        any payment to be made under (I) any Contractual Obligation to which it is a party or affecting it
        or its properties or (II) any order, injunction, writ or decree of any Governmental Authority or any
        arbitral award to which it or its property is subject, or (C) violate any applicable law, except in each
        case referred to in clause (B) or (C), to the extent the failure to do so could not reasonably be
        expected to have a Payee Material Adverse Effect.

                (iii)    Governmental Authorization; Other Consents. No approval, consent, exemption,
        authorization, or other action by, or notice to, or filing with, any Governmental Authority or any
        other Person is necessary or required in connection with the execution, delivery, or performance of
        this Agreement by, or enforcement against, the Payee.

                (iv)     Binding Effect. This Agreement has been duly executed and delivered by the
        Payee. This Agreement constitutes a legal, valid and binding obligation of the Payee, enforceable
        against the Payee in accordance with its terms, except to the extent such enforceability may be
        limited by bankruptcy, insolvency, reorganization, moratorium or similar laws relating to or
        limiting creditors’ rights generally and by equitable principles.

        4.      Covenants of the Payor.

        (a)     Provision of Financial Information.

                (i)      The Payor will have (i) its annual financial statements audited by the Payor’s
        independent registered public accountants and will furnish to the Payee, no later than 90 days after
        the end of each fiscal year (in the case of annual financial statements) and (ii) unaudited quarterly
        financial statements (other than the last fiscal quarter of each fiscal year) provided to Payee no later
        than 45 days after the end of such fiscal quarter. The unaudited quarterly and audited annual
        consolidated financial statements shall be prepared in accordance with GAAP subject, with respect
        to quarterly financial statements, to the absence of footnote disclosure and normal year-end audit
        adjustments.

                (ii)    By accepting such financial information, the Payee will be deemed to have
        represented to and agreed with the Payor that: (A) it will not use the information in violation of
        applicable securities laws or regulations; and (B) it will not communicate any such information not
        publicly disclosed by the Payor to any Person, including, without limitation, in any aggregated or
        converted form, and will keep such information confidential, other than where disclosure of such
        information is required by law, regulation or legal process (in which case the Payee shall, to the
        extent permitted by law, notify the Payor promptly thereof).

                (iii)    Notwithstanding the foregoing, the Payor may fulfill the requirement to distribute
        the financial information required by Section 4(a)(i) by filing the information with the SEC within
        the applicable time periods specified in the SEC’s rules and regulations, including any applicable
        grace period or extension. The Payor will be deemed to have satisfied the reporting requirements
        of Section 4(a)(i) if it has filed such reports containing such information with the SEC within the
        applicable time periods specified in the SEC’s rules and regulations, including any applicable grace
        period or extension, and such reports are publicly available.

        (b)     Successor to the Payor upon Consolidation or Merger.


                                                      8
US-DOCS\111457162
                Case 20-10028-LSS            Doc 2      Filed 01/06/20        Page 38 of 51



                 (i)      Subject to the provisions of Sections 4(b)(ii) and 4(b)(iii), nothing contained in this
        Agreement shall prevent any consolidation or merger of the Payor with or into any Person, or
        successive consolidations or mergers in which the Payor or its successor or successors shall be a
        party or parties, or shall prevent any sale, assignment, transfer, lease, conveyance or other
        disposition of all or substantially all the property of the Payor (for the avoidance of doubt,
        calculated by including the equity interests of the Payor), to any Person; provided, however, and
        the Payor hereby covenants and agrees, that, if the surviving Person, acquiring Person or lessee is
        a Person other than the Payor, upon any such consolidation, merger, sale, assignment, transfer,
        lease, conveyance or other disposition, all of the Payor’s funding obligations under this Agreement
        and the observance of all other covenants and conditions of this Agreement to be performed by the
        Payor, shall be expressly assumed by an amendment to this Agreement or such other documentation
        in form reasonably satisfactory to the Payee, executed and delivered to the Payee by the Person
        formed by such consolidation, or into which the Payor shall have been merged, or by the Person
        which shall have acquired or leased such property. This covenant will not apply to: (A) a merger
        of the Payor with an Affiliate solely for the purpose of reincorporating the Payor in another
        jurisdiction within the United States; (B) any conversion of the Payor from an entity formed under
        the laws of one state to the same type of entity formed under the laws of another state; or (C) any
        conversion of the Payor from a limited liability company to a corporation, from a corporation to a
        limited liability company, from a limited liability company to a limited partnership or a similar
        conversion, whether the converting entity and the converted entity are formed under the laws of the
        same state or the converting entity is formed under the laws of one state and the converted entity is
        formed of the laws of a different state, so long as, in each case, the surviving entity by operation of
        law remains bound by the provisions of this Agreement.

                 (ii)     Upon any consolidation or merger, or any sale, assignment, transfer, lease,
        conveyance or other disposition of all or substantially all of the assets of the Payor (for the
        avoidance of doubt, calculated by including the equity interests of the Payor) in a transaction that
        is subject to, and that complies with, the provisions of the preceding clause (i), the successor Person
        formed by such consolidation into or with which the Payor is merged or to which such sale,
        assignment, transfer, lease, conveyance or other disposition is made shall succeed to, and be
        substituted for (so that from and after the date of such consolidation, merger, sale, lease,
        conveyance or other disposition, the provisions of this Agreement referring to the “Payor” shall
        refer instead to the successor Person and not to the Payor), and may exercise every right and power
        of the Payor under this Agreement with the same effect as if such successor Person had been named
        as the Payor herein. In the event of a succession in compliance with this Section 4(b)(ii), the
        predecessor Person shall be relieved from every obligation and covenant under this Agreement
        upon the consummation of such succession.

                (iii)    Any consolidation, merger, sale, conveyance or lease referred to in the preceding
        clause (i) shall not be permitted under this Agreement unless immediately after giving effect to
        such transaction, no Default or Event of Default arising from any action or inaction by Payor shall
        have occurred and be continuing.

        5.      Covenants of the Payee.

       (a)      The Payee shall not use the proceeds of any Payment made under this Agreement for any
purpose other than a Permitted Use; and

        (b)       The Payee will perform its indemnification obligations under the Merger Agreement in
all material respects.



                                                       9
US-DOCS\111457162
                 Case 20-10028-LSS            Doc 2      Filed 01/06/20        Page 39 of 51



        6.       Events of Default. Each of the following events constitutes an “Event of Default”:

        (a)     The Payee defaults in the performance of, or breaches, any covenant or representation or
warranty of the Payee in this Agreement and such default or breach continues for a period of five (5)
Business Days after there has been given to the Payee by the Payor a written notice specifying such default
or breach and requiring it to be remedied and stating that such notice is a “Notice of Default” hereunder;

        (b)      the Payor defaults in its funding obligations pursuant to Section 2 and such default
continues for a period of five (5) Business Days;

         (c)      the Payor defaults in the performance of, or breaches, any covenant or representation or
warranty of the Payor in this Agreement (other than a covenant or representation or warranty which is
specifically dealt with elsewhere in this Section 6) and such default or breach continues for a period of 90
days, or, in the case of any failure to comply with Section 4(a) of this Agreement, 180 days, in each case
after there has been given to the Payor by the Payee a written notice specifying such default or breach and
requiring it to be remedied and stating that such notice is a “Notice of Default” hereunder;

         (d)      the Payor, pursuant to or within the meaning of the Bankruptcy Code or any similar federal
or state law for the relief of debtors, (i) commences a voluntary case, (ii) consents to the entry of an order
for relief against it in an involuntary case, (iii) consents to the appointment of a custodian of it or for all or
substantially all of its property, (iv) makes a general assignment for the benefit of its creditors, or (v)
generally is not paying its debts as they become due; and

         (e)      a court of competent jurisdiction enters an order or decree under the Bankruptcy Code or
any similar federal or state law for the relief of debtors that (i) is for relief against the Payor in the nature
of an exercise of jurisdiction over all or the majority of Payor’s assets, (ii) appoints a custodian of the Payor
for all or substantially all of the property of the Payor, or (iii) orders the liquidation of the Payor, and, in
each case of (i) through (iii) above, such order or decree remains unstayed and in effect for 60 consecutive
days.

         Upon becoming aware of any Default or Event of Default, the Payor or the Payee, as applicable,
shall promptly deliver to the Payee or Payor, as applicable, a written statement specifying such Default or
Event of Default.

        7.     Remedies. Upon the occurrence of any Event of Default, and at any time thereafter during
the continuance of any such Event of Default, the non-defaulting Party may continue to enforce the
performance of any provision of this Agreement, as applicable, and the Payee, if a non-defaulting Party
may pursue any available remedy to collect any unfunded Payments due and owing to the Payee.

       8.       Notices. All notices required under this Agreement, including each Support Request and
any approval of or objection to a Support Request, shall be delivered to the applicable party to this
Agreement at the address set forth below. Unless otherwise specified herein, delivery of any such notice
by email, facsimile or other electronic transmission (including .pdf) shall be effective as delivery of a
manually executed counterpart thereof.

        Payor:

        O-I Glass, Inc.
        One Michael Owens Way, Plaza 1
        Perrysburg, OH 43551-2999
        Email: Anand.Patel@o-i.com



                                                       10
US-DOCS\111457162
                 Case 20-10028-LSS           Doc 2      Filed 01/06/20       Page 40 of 51



                 Corp.tr@o-i.com

        Payee:

        Paddock Enterprises, LLC
        One Michael Owens Way, Plaza 1
        Perrysburg, OH 43551-2999
        Email: dgordon@djoservicesllc.com

         9.       Governing Law; Jury Trial Waiver. This Agreement shall be governed and construed
in accordance with the laws of the State of Delaware without regard to principles of conflict of law that
would defer to the laws of another jurisdiction. PAYOR AND PAYEE AGREE TO WAIVE TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY OR ON
BEHALF OF THE PARTIES HERETO WITH RESPECT TO ANY MATTER RELATING TO OR
ARISING OUT OF THE ENGAGEMENT OR THE PERFORMANCE OR NON-PERFORMANCE
OF THE PARTIES HEREUNDER. Payor and Payee agree, to the extent permitted by applicable law,
(a) that any federal court sitting within the District of Delaware shall have exclusive jurisdiction over any
litigation arising out of this Agreement; (b) to submit to the personal jurisdiction of the Courts of the United
States District Court for the District of Delaware; (c) to waive any and all personal rights under the law of
any jurisdiction to object on any basis (including, without limitation, inconvenience of forum) to
jurisdiction or venue within the State of Delaware for any litigation arising in connection with this
Agreement; and (d) in the event that the Payee commences a Bankruptcy Case, that (1) the Bankruptcy
Court shall have exclusive jurisdiction over any and all matters arising under or in connection with this
Agreement and that each of the Parties hereby consents to entry by the Bankruptcy Court of a final order
in any dispute arising out of or related to this Agreement and (2) Payor shall be entitled to participate and
be heard in any matters implicating, in any way, the scope, extent, timing, or enforceability of, or obligations
under, this Agreement.

         10.      No Implied Waiver; Amendments. No failure or delay on the part of the Payee or Payor
to exercise any right, power or privilege under this Agreement, and no course of dealing between the Payor,
on the one hand, and the Payee, on the other hand, shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under this Agreement preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. No notice to or demand on the Payor or the
Payee in any case shall entitle the other Party to any other or further notice or demand in similar or other
circumstances, or constitute a waiver of the right of the holder of this Agreement to any other or further
action in any circumstances without notice or demand. The remedies provided in this Agreement are
cumulative and not exclusive of any remedies provided by law. No amendment or waiver of any provision
of this Agreement, nor consent to any departure by the Payee or the Payor therefrom, shall in any event be
effective unless the same shall be in writing, specifically refer to this Agreement, and be signed by the
Payor and the Payee, and then such amendment or waiver shall be effective only in the specific instance
and for the specific purpose for which given. A waiver on any such occasion shall not be construed as a
bar to, or waiver of, any such right or remedy on any future occasion.

         11.     Counterparts; Entire Agreement; Electronic Execution. This Agreement may be
executed in separate counterparts, each of which shall constitute an original, but all of which when taken
together shall constitute a single contract. This Agreement constitutes the entire contract among the parties
relating to the subject matter hereof and supersedes, in its entirety, any prior written or oral agreement
between the Parties on the subject matter herein. This Agreement shall become effective when it shall have
been executed by each party hereto and each party shall have received counterparts hereof which, when
taken together, bear the signatures of each of party hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns. Delivery of an executed


                                                      11
US-DOCS\111457162
                Case 20-10028-LSS             Doc 2     Filed 01/06/20        Page 41 of 51



counterpart of a signature page of this Agreement by telecopy, .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement.

         12.     Severability. If any one or more of the provisions contained in this Agreement are invalid,
illegal or unenforceable in any respect, the validity, legality or enforceability of all the remaining provisions
will not in any way be affected or impaired. If any one or more provisions contained in this Agreement are
deemed invalid, illegal or unenforceable because of their scope or breadth, such provisions shall be
reformed and replaced with provisions whose scope and breadth are valid under applicable law and are
consistent with the Parties’ intentions with respect to the applicable invalid, illegal or unenforceable
provisions.

         13.     Transfer; Assignment. This Agreement shall be binding upon the Payor and its
successors and assigns, and the terms and provisions of this Agreement shall inure to the benefit of the
Payee and its successors and assigns. The Payor’s rights and obligations under this Agreement may not be
assigned without the prior written consent of the Payee, which may be withheld in its sole and absolute
discretion; provided, however, that no such consent of the Payee shall be required in connection with any
transfer effected in compliance with Section 4(b). The Payee’s rights and obligations under this Agreement
may not be assigned without the prior written consent of the Payor, which may be withheld in its sole and
absolute discretion.

        14.      Rights of Parties. This Agreement shall not confer any rights or remedies upon any Person
other than the parties and their respective successors and permitted assigns.

                                           [Signature pages follow]




                                                       12
US-DOCS\111457162
Case 20-10028-LSS   Doc 2   Filed 01/06/20   Page 42 of 51
Case 20-10028-LSS   Doc 2   Filed 01/06/20   Page 43 of 51
                Case 20-10028-LSS           Doc 2     Filed 01/06/20       Page 44 of 51
                                                                                  EXECUTION VERSION


                                              SCHEDULE 1

                               Definition of Asbestos Related Liabilities

       For purposes of this Agreement, “Asbestos Related Liabilities” means all Liabilities (as defined
below) of the Payee related in any way to asbestos or asbestos containing materials.

        Capitalized terms that are used in this Schedule 1 have the following meanings:

(a)     “Cause of Action” means any claim, judgment, cause of action, counterclaim, crossclaim, third
        party claim, defense, indemnity claim, reimbursement claim, contribution claim, subrogation
        claim, right of set off, right of recovery, recoupment, right under any settlement Contract and
        similar right, whether choate or inchoate, known or unknown, contingent or noncontingent.

(b)     “Contract” means any contract, agreement, arrangement, lease, indenture, mortgage, deed of trust,
        evidence of indebtedness, License, Plan, guarantee, understanding, course of dealing or
        performance, instrument, bid, order, proposal, demand, offer or acceptance, whether written or oral.

(c)     “Governmental Authority” means any national, central, federal, state, provincial, municipal, local
        or other domestic, foreign or supranational governmental, legislative, administrative, or regulatory
        authority, agency, court, arbitration tribunal, board, department, commission or other
        governmental, or regulatory entity, including any competent governmental authority responsible
        for the determination, assessment or collection of taxes.

(d)     “Law” means any federal, state, local, municipal or foreign statute, law, ordinance, decree, order,
        injunction, rule, regulation, directive, constitution, code, edict, writ, judgment, opinion, decree,
        injunction, stipulation, award or other document or pronouncement having the effect of law
        (including common law), of any Governmental Authority, and includes rules and regulations of
        any regulatory or self-regulatory authority with which compliance is required by any of the
        foregoing.

(e)     “Liability” shall mean any claim, demand, offer, acceptance, action, suit, liability or obligation of
        any kind, whether accrued or fixed, absolute or contingent, matured or unmatured, determined or
        determinable, choate or inchoate, asserted or unasserted, known or unknown, including those
        arising or that may arise under any past, present, or future Law or Contract or pursuant to any Cause
        of Action or Proceeding, including all claims for economic or noneconomic damages or injuries of
        any type or nature whatsoever including claims for physical, mental, and emotional pain and
        suffering, loss of enjoyment of life, loss of society or consortium, wrongful death as well as claims
        for damage to property and/or punitive damages.

(f)     “License” means any license, sublicense, agreement, covenant not to sue or permission.

(g)     “Person” means any individual, corporation (including any non-profit corporation), general or
        limited partnership, limited liability company, joint venture, estate, trust, benefit plan,
        unincorporated organization, business, syndicate, sole proprietorship, association, organization,
        labor union, or other entity, association or Governmental Authority.

(h)     “Plan” means, with respect to any Person, (a) any “employee benefit plan” (as defined in Section
        3(3) of ERISA), (b) all specified fringe benefit plans as defined in Section 6039(D) of the Internal
        Revenue Code and (c) any other plan, program, policy, agreement or arrangement, whether or not
        in writing, relating to compensation, employee benefits, severance, change in control, retention,


                                               Schedule 1-1
US-DOCS\111457162
                Case 20-10028-LSS            Doc 2     Filed 01/06/20        Page 45 of 51



        deferred compensation, equity, employment, consulting, vacation, sick leave, paid time off, salary
        continuation, disability, hospitalization, medical insurance, life insurance, scholarship programs,
        incentive compensation or bonus compensation, in each case that is sponsored, maintained or
        contributed to or required to be sponsored, maintained or contributed to by, or otherwise covering
        such Person.

(i)     “Proceeding” means any action, appeal, arbitration, assessment, cancellation, charge, citation,
        claim, complaint, concurrent use, controversy, contested matter, demand, grievance, hearing,
        inquiry, interference, investigation, litigation (including class actions and multidistrict litigation),
        mediation, opposition, re-examination, summons, subpoena or suit or other case or proceeding,
        whether civil, criminal, administrative, judicial or investigative, whether formal or informal,
        whether public or private, commenced, brought, conducted or heard by or before, under the
        supervision or direction of, or otherwise involving, any Governmental Authority or arbitrator or
        other agreed-upon tribunal or dispute resolution mechanism.




                                                Schedule 1-2
US-DOCS\111457162
                Case 20-10028-LSS           Doc 2     Filed 01/06/20       Page 46 of 51
                                                                                  EXECUTION VERSION


                                              SCHEDULE 2

                                Definition of Environmental Liabilities

        For purposes of this Agreement, “Environmental Liabilities” means all Liabilities (as defined
below) of the Payee arising under or related to any Environmental Laws (as defined below); provided, for
the avoidance of doubt, that Environmental Liabilities shall exclude any Asbestos Related Liabilities (as
defined in Schedule 1).

        Capitalized terms that are used in this Schedule 2 have the following meanings:

(a)     “Cause of Action” means any claim, judgment, cause of action, counterclaim, crossclaim, third
        party claim, defense, indemnity claim, reimbursement claim, contribution claim, subrogation
        claim, right of set off, right of recovery, recoupment, right under any settlement Contract and
        similar right, whether choate or inchoate, known or unknown, contingent or noncontingent.

(b)     “Contract” means any contract, agreement, arrangement, lease, indenture, mortgage, deed of trust,
        evidence of indebtedness, License, guarantee, understanding, course of dealing or performance,
        instrument, bid, order, proposal, demand, offer or acceptance, whether written or oral.

(c)     “Environmental Law” means (a) the Comprehensive Environmental Response, Compensation and
        Liability Act of 1980, as amended by the Superfund Amendments and Reauthorization Act of 1986,
        42 U.S.C. §§ 9601, et seq., (b) the Resource Conservation and Recovery Act, as amended by the
        Hazardous and Solid Waste Amendment of 1984, 42 U.S.C. §§ 6901, et seq., (c) the Clean Air Act,
        42 U.S.C. §§ 7401, et seq., (d) the Clean Water Act of 1977, 33 U.S.C. §§ 1251, et seq., (e) the
        Toxic Substances Control Act, 15 U.S.C. §§ 2601, et seq., (f) all statutes, laws, rules, permits or
        regulations issued or promulgated by any Governmental Authority or court (including the common
        law), as they may be amended from time to time, relating to the protection and/or prevention of
        harm, contamination or pollution of or to the environment (including ecological systems and living
        organisms including humans and the following media whether alone or in combination: air
        (including air within buildings), water (including water under or within land or in pipe or sewage
        systems), land, buildings and soil) and (g) ordinances, rules, regulations, orders, notices of
        violation, requests, demands, permits and requirements issued or promulgated by any
        Governmental Authority in connection with such statutes or laws.

(d)     “Governmental Authority” means any national, central, federal, state, provincial, municipal, local
        or other domestic, foreign or supranational governmental, legislative, administrative, or regulatory
        authority, agency, court, arbitration tribunal, board, department, commission or other
        governmental, or regulatory entity, including any competent governmental authority responsible
        for the determination, assessment or collection of taxes.

(e)     “Liability” shall mean any claim, demand, offer, acceptance, action, suit, liability or obligation of
        any kind, whether accrued or fixed, absolute or contingent, matured or unmatured, determined or
        determinable, choate or inchoate, asserted or unasserted, known or unknown, including those
        arising or that may arise under any past, present, or future Environmental Law or Contract or
        pursuant to any Cause of Action or Proceeding.

(f)     “License” means any license, sublicense, agreement, covenant not to sue or permission.

(g)     “Proceeding” means any action, appeal, arbitration, assessment, cancellation, charge, citation,
        claim, complaint, concurrent use, controversy, contested matter, demand, grievance, hearing,


                                               Schedule 2-1
US-DOCS\111457162
                Case 20-10028-LSS          Doc 2     Filed 01/06/20       Page 47 of 51



        inquiry, interference, investigation, litigation, mediation, opposition, re-examination, summons,
        subpoena or suit or other case or proceeding, whether civil, criminal, administrative, judicial or
        investigative, whether formal or informal, whether public or private, commenced, brought,
        conducted or heard by or before, under the supervision or direction of, or otherwise involving, any
        Governmental Authority or arbitrator or other agreed-upon tribunal or dispute resolution
        mechanism.




                                              Schedule 2-2
US-DOCS\111457162
                Case 20-10028-LSS   Doc 2    Filed 01/06/20   Page 48 of 51
                                                                   EXECUTION VERSION


                                      SCHEDULE 3

                                     Support Account

                                    [TO BE PROVIDED]




                                       Schedule 3-1
US-DOCS\111457162
                Case 20-10028-LSS   Doc 2   Filed 01/06/20   Page 49 of 51
                                                                  EXECUTION VERSION


                                      EXHIBIT A

                              FORM OF SUPPORT REQUEST




                                      Exhibit A-1
US-DOCS\111457162
                Case 20-10028-LSS          Doc 2     Filed 01/06/20      Page 50 of 51
                                                                                EXECUTION VERSION


                                    Paddock Enterprises, LLC
                                  One Michael Owens Way, Plaza 1
                                    Perrysburg, OH 43551-2999

[Date]

O-I Glass, Inc.
One Michael Owens Way, Plaza 1
Perrysburg, OH 43551-2999

Re: Support Request for Paddock Enterprises, LLC (this “Support Request Letter”)

Ladies and Gentlemen:

         Reference is hereby made to the Support Agreement, dated as of December 27, 2019 (as it may be
amended, restated, modified or supplemented from time to time, the “Support Agreement”), by and
between O-I Glass, Inc., a Delaware corporation (“Payor”), and Paddock Enterprises, LLC, a Delaware
limited liability company (“Payee”). Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Support Agreement.

         This Support Request Letter is executed and delivered by Payee to Payor pursuant to Section 2(b)
of the Support Agreement. Payee hereby requests a Payment from Payor pursuant to the Support
Agreement in the amount of $[amount] to be made on [date]. Payee hereby instructs Payor to disburse on
the date of the Payment requested herein, the proceeds of the Payment to the Support Account.

        In connection with the Payment requested herein, Payee hereby represents, warrants and certifies
to Payor that:

         i.     proceeds from the Payment shall be used to fund Payee’s projected Permitted Uses over
                the 30 days following the date of the Payment;

      ii.       the representations and warranties of Payee set forth in Section 3(b) of the Support
                Agreement are true and correct without regard to the impact of any Bankruptcy Case,
                including any notices or other actions that may be required therein; and

     iii.       there are no uncured violations by Payee of the covenants set forth in Section 5 of the
                Support Agreement.




                                        [Signature page follows]




                                               Exhibit A-2
US-DOCS\111457162
                Case 20-10028-LSS          Doc 2     Filed 01/06/20      Page 51 of 51
                                                                                EXECUTION VERSION


        The undersigned hereby certifies each and every matter contained herein to be true and correct.




                                                PADDOCK ENTERPRISES, LLC, a Delaware
                                                limited liability company, as the Payee



                                                By:
                                                Name:
                                                Title:




                                               Exhibit A-3
US-DOCS\111457162
